Citation Nr: 1219661	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  12-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to March 14, 2007, for the award of service connection for coronary artery disease with ischemic cardiomyopathy.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel











INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1955 to March 1970, to include in-country service in Vietnam.  The Veteran is a recipient of, among other things, the Gallantry Cross with Palm Device for his combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1. The Veteran served in the country of Vietnam during the Vietnam War era.

2. The Veteran filed a claim seeking entitlement to service connection for ischemic heart disease on September 16, 1997, which was denied in a July 1998 rating decision finding no current diagnosis of the claimed disorder.

3. The competent evidence of record indicates the Veteran was diagnosed with ischemic heart disease as early as July 22, 2002.

4. Ischemic heart disease is a covered herbicide disease as of August 31, 2010.


CONCLUSION OF LAW

The criteria for an effective date of July 22, 2002, but no earlier, for the award of service connection for coronary artery disease as associated with herbicide exposure have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.114, 3.816 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent the Veteran a letter in February 2011 informing him that the RO would be conducting a special review of his 1998 previously declined claim of entitlement to service connection for ischemic heart disease as required by orders of the United States district court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer).  Thereafter, his service connection claim was reviewed and ultimately granted in a July 2011 rating decision.  The pending appeal of the effective date assigned therein ensued.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Earlier Effective Date

The Veteran originally claimed entitlement to service connection for ischemic heart disease in a September 1997 claim.  The claim was denied in a July 1998 rating decision finding no medical evidence of a current diagnosis or a link to service.

Many years later, the Veteran filed a new unrelated claim for service connection, which ultimately produced medical evidence revealing, among other things, a diagnosis of coronary artery disease (which is an ischemic heart disease).  The new evidence prompted the RO to conduct a review of the Veteran's old 1997 claim pursuant to a court order of the United States district court in the class-action case of Nehmer.  See Nehmer, No. CV-86- 6160. 

The Veteran was ultimately awarded service connection for coronary artery disease on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of March 14 2007, the date of the unrelated claim when the Veteran's coronary artery disease diagnosis was first discovered.

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for coronary artery disease based on presumed exposure to herbicides during such service.  The Veteran filed an initial claim for service connection for coronary artery disease in September 1997, which was denied by a July 1998 rating decision.  As such, the provisions of 38 C.F.R. § 3.816 apply.  

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (emphasis added).  As noted above, the Veteran's initial claim was received in September 1997, and was denied in July 1998, in part, because the evidence of record did not indicate the Veteran was then diagnosed with coronary artery disease.

It is noteworthy that the Veteran never re-filed his claim.  Rather, service connection was granted based on the RO's Nehmer review.  In conjunction with the review, the Veteran submitted private treatment records indicating the Veteran was first diagnosed with ischemic heart disease on July 22, 2002.  Indeed, a private record dated July 22, 2002, notes a history or transient ischemic attack, and notes an impression of a "small amount" of periinfarct ischemia.  VA treatment records reference the July 22, 2002 diagnosis as the date of initial diagnosis.  The July 22, 2002 private treatment record is the earliest evidence of a diagnosis of ischemic heart disease (which includes coronary artery disease).  

Again, the proper effective date in the instant case is either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  While the Veteran filed his original claim in September 1997, the medical evidence indicates the Veteran's disability first arose on July 22, 2002.  Accordingly, July 22, 2002, which is the later of the two dates, is the appropriate effective date under 38 C.F.R. § 3.816(c)(2).


ORDER

An effective date of July 22, 2002, but not earlier, for the award of service connection for coronary artery disease is granted.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


